Citation Nr: 1750125	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  08-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected chondromalacia patella with Osgood-Schlatter's disease of the left knee.

 2.  Entitlement to a total rating for compensation based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active service from November 1972 to August 1975.

This claim initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

As noted in a prior Board remands, the Veteran withdrew his request for a hearing (02/11/2009 VA Form 21-4138), and there has not been any subsequent requests for a hearing.  Hence, the hearing request was effectively withdrawn.  See 38 C.F.R. § 20.702(e) (2017).

The procedural history of this case is somewhat unusual.  The left knee perfected appeal was initially certified to the Board in April 2010.  (04/01/2010 VA Form 8)  In September 2010, however, the Veteran clearly and unambiguously withdrew all pending appeals (09/02/2010 VA Form 21-4138).  The document met all regulatory criteria for withdrawal of an appeal.  See 38 C.F.R. § 20.204.  That fact notwithstanding, the RO certified the TDIU claim to the Board in July 2010 (07/23/2010 VA Form 8); and, the Board remanded the case, to include the left knee, without acting on the Veteran's notice of withdrawal.  As concerns the TDIU issue, a rating decision was not promulgated on the issue.  The July 2010 Form 8 notes only the January 2008 Statement of the Case (SOC), which addresses only the rating of the left knee.  Nonetheless, in light of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the issue is properly before the Board as part of the left knee rating.  Hence, in light of all of these factors-as well as the subsequent Board remands, the Veteran's appeal is in fact before the Board.  See generally Percy v. Shinseki, 
23 Vet. App. 37, 43-45 (2009) (stating that by treating a disability rating matter as if it were part of the claimant's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of filing of the substantive appeal).

As referenced above, in November 2010, April 2012, September 2013, and-most recently, January 2017, the Board remanded the case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The March 2010 VA examination report notes that the Veteran had been declared disable due to his low back by the Social Security Administration (SSA).  (03/25/2010 VA Examination, p. 5).  Service connection has been established for the lumbar spine.  There is no indication in the claims file that records extant were sought from that agency.  Once VA is put on notice that the veteran is in receipt of such benefits, VA has a duty to obtain all records relevant to the case on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); see also Goltz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Indeed, as the matter of TDIU is before the Board, it finds that SSA records are relevant to this appeal.

In January 2017, the Board remanded the case for an examination that complied with the Court Of Appeals For Veterans Claims' (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  This Board remand specifically stated, in pertinent part, that the "VA examination must include joint testing for pain on both active and passive motion" (emphasis added).  The Board notes that the examination report (07/01/2017 C&P Exam) reflects that the examiner noted that there was no evidence of pain on passive range of motion (PROM) testing, but he did not note the ROM values on PROM.  Id.at 13.  Since Correia requires PROM testing, the findings of such testing must be noted in the examination report.  

Additionally, the Board also notes that the examiner noted that he could not estimate any functional loss during flare-ups, or due to use over time, except via conjecture or speculation.  Id. at 7.  It was only noted that the Veteran was "not currently in flare up."  In this regard, the Court recently held that such a response, without more, by an examiner is no longer acceptable.  The Court held that an examiner must obtain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means in order to estimate functional loss during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017) (stating that a medical opinion that "cannot be provided without resort to speculation" is adequate when it is "clear that [it] is predicated on a lack of knowledge among the 'medical community at large' and not the insufficient knowledge of the specific examiner") (quoting Jones v. Shinseki, 23Vet. App. 382 (2010)).  Such is not the case here; hence, the Board finds that an addendum from the examiner is needed.

Accordingly, the case is REMANDED for the following action:

1.  Request SSA records related to the Veteran, to include any decision and any associate records.  If available, obtain them and add them to the claims file.  If not, document the file to reflect this fact.

2.  Request that the Veteran compete an updated VA Form 21-8490, Application for Increased Compensation Based on Unemployability, as the last one of record is from 2012.

3.  After any records are associated with the claim file, return the claims file to the examiner who conducted the July 2017 knee examination.  Ask the examiner to provide the PROM values from the July 2017 examination if they were in fact recorded.  Further, the examiner is requested to specifically address the extent, if any, of functional loss of use of the left knee due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  If possible, these findings should be portrayed in terms of degrees of additional loss of motion.  Moreover, should the examiner maintains that he cannot do so without resorting to speculation, he  must explain why this is so; recent case law holds that mere lack of occasion to observe the joint during a flare-up is an insufficient basis for finding it speculative to respond.

3.  After the above is complete, review the issues on appeal de novo.  If the decision remains in any way adverse to the Veteran, issue him and his representative a Supplemental SOC (SSOC) and then return the case to the Board, if all is in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


